l‘soBt:e RCpOl'l DZIIEL OCIOth‘ 29, 2018

t{t'll.'>l
United States District Court

FFI_E:'D IN T' "
fmha
RthOF l»"‘."»¢.Si.‘lNETO.‘I

Eastern District of Washington UCT 29 2018

_ _ . _ Sfi»"tN F. F,T;‘_-'\\_# ' , .. _,
Petltlon for Warrant or Summons for Offender Under Supervlstopp O"' C"["`i';
OK)""\NE |,n,{,»\$,_Tr'N§._l_éJrEl;flU-FY

Name of Ot`fender: Jeremy Dean Reeves Casc Number: 0980 2:15CR00001-WFN-l
Address of Offcnder: Spokane, Wasliington 992 18

Name of Sentencing Judicial Officer: The Hortorable Wm. Fremming Nielsen, Senior U.S. District Judge
Date ofOriginal Sentcnce: November 8, 201 l

Original Ofl`ense: Passing Counterl`cit Cut'rency, 18 U.S.C. § 4?2

Original Scntencc: Probation - 60 months Type of Supervision: Supervised Release

Amended Sentenee Prison - 15 months

(April 5, 201?) TSR - 36 months
Asst. U.S. Attorney: Matthew F. Duggan Date Supcrvision Commenced: Febniary 15, 2018
Defcnse Attorney: Federal Dcfenders Of`l“tce Date Supervision Expires: February l4, 2021

 

PETITIONING THE COUR'I`

To issue a warrant and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 09:'21£20]8, lO!lOtQ{)lS, 10!16»‘2018, and 10)‘22t‘2018.

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number Nature ofNoncompliance

9 Speeial Condition # 7: You must undergo a substance abuse evaluation and, ifindicated by
a licensedfcertif'icd treatment provider, enter into and successfully complete an approved
substance abuse treatment program, which could include inpatient treatment and aftercare
upon further order ofthc eourt. You must contribute to the cost of treatment according to
your ability to pay. You must allow l`ullrcciprocal disclosure between the supervising officer
and treatment provider.

Sugporting Evidence: Mr. Reeves violated the terms of his supervised release by failing
to attend his substance abuse treatment session on or about October 25, 2013.

On February 15, 2018, supervision commenced in this mattcr. On February 16, 2018, a
supervision intake was completed with Mr. Reevcs. Mr. Reeves signed a copy of his
judgment, indicating an acknowledgment and understanding oftlte conditions imposed by
the Court, which included special condition number 7, noted above.

Probl ZC

Re: Reeves, Jeremy Dean

October 29, 2018

Page 2

10

ll

On October 25, 2018, Mr. Reeves was expected to begin intensive outpatient groups at
Pioneer Counseling Services. Earlier that day, Mr. Reeves had requested to be excused from
this class so that he could have the night alone. His request was denied multiple times. Mr.
Reeves failed to attend class that evening.

Special Condition # 6: You must abstain from the use of illegal controlled substances, and
must submit to urinalysis and sweat patch testing, as directed by the supervising oft'icer, but
no more than 6 tests per month, in order to confirm continued abstinence from these
substances.

Supgorting Evidence: Mr. Reeves violated the terms of his supervised release by
attempting to circumvent urinalysis testing by utilizing a urine device on or about October
26, 2018.

On February 15, 2018, supervision commenced in this matter. On February 16, 2018, a
supervision intake was completed with Mr. Reeves. Mr. Reeves signed a copy of his
judgment, indicating an acknowledgment and understanding of the conditions imposed by
the Court, which included special condition number 6, noted above,

On October 26, 2018, Mr. Reeves reported for a urinalysis test and to discuss matters
surrounding his decision not to attend treatment classes.

During the urine collection process, the collector observed Mr. Reeves was wearing a device
commonly used to circumvent drug testing. When questioned about the device, Mr. Reeves
admitted to it and ultimately removed the device and provided it to the collector as directed.

The device was shaped as a penis with an attached bag containing a yellow liquid. In
addition, the device included an ace bandage type strap to allow the device to be attached
to the body.

Special Condition # 6: You must abstain from the use of illegal controlled substances, and
must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
no more than 6 tests per month, in order to confirm continued abstinence from these
substances.

Supporting Evidence: Mr. Reeves violated the terms of his supervised release by
consuming methamphetamine on or about October 24, 2018.

On February 15, 2018, supervision commenced in this matter. On February 16, 2018, a
supervision intake was completed with Mr. Reeves. Mr. Reeves signed a copy of his
judgment, indicating an acknowledgment and understanding of the conditions imposed by
the Court, which included special condition number 6, noted above.

On October 26, 2018, Mr. Reeves reported. Following the discovery of the urine device
noted in alleged violation number 10 above, Mr. Reeves indicated he had been having a
difficult time ceasing methamphetamine use. He ultimately signed a drug use admission
form admitting to his last date of methamphetamine use on October 24, 2018.

ProblIC

Re: Reeves, Jeremy Dean
October 29, 2018

Page 3

The U.S. Probation Ol`ficc respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to thc Court, and that the Court issue a warrant.

l declare under penalty of perjury that the foregoing is true and correet.

Exccuted on: 1039/2018

 

st'Melissa I-lanson

 

Melissa I'lanson
U.S. Probation Ofl`iccr

 

THE COURT ORDERS

[ ] No Action

b<] The lssuancc of a Warrant

[ ] The Issuance of a Summons

[>/] The incorporation of the violation(s) contained in this
petition with the other violations pending before the

Court.

[ ] Defendant to appear before the Judge assigned to the
case.

[ )<i Defendant to appear before the Magistrate Judge.

[ ] Other

4 ;> h a ral______
Signat'ure of.ludicial Offleer
./ J` /’2-"/// 'é)"'

Date

